Exhibit 10.1

EXECUTION VERSION

TENDER SUPPORT AGREEMENT

This TENDER SUPPORT AGREEMENT (this “Agreement”), dated as of July 26, 2017, is
entered into by and among MITEL US HOLDINGS, INC., a Delaware corporation
(“Parent”), SHELBY ACQUISITION CORPORATION, a Delaware corporation and a wholly
owned subsidiary of Parent (“Merger Sub”), and the Person set forth on
Schedule A (“Stockholder”).

WHEREAS, as of the date hereof, Stockholder is the holder of the number of
shares of common stock, par value $0.001 per share (“Common Stock”), of
SHORETEL, INC., a Delaware corporation (the “Company”), set forth opposite
Stockholder’s name on Schedule A (all such shares of Common Stock set forth on
Schedule A, together with any shares of Common Stock that are hereafter issued
to or otherwise acquired by Stockholder, or for which Stockholder otherwise
becomes the record or beneficial owner (within the meaning of Rule 13d-3 of the
Exchange Act), prior to the termination of this Agreement being referred to
herein as the “Subject Shares;” provided that, for the avoidance of doubt, the
term “Subject Shares” shall not include any shares of Common Stock held by any
investment fund with which Stockholder may be affiliates and for which
Stockholder does not have the right to control the disposition or voting of such
shares and is not the registered or beneficial owner (within the meaning of
Rule 13d-3 of the Exchange Act);

WHEREAS, Parent, Merger Sub and the Company propose to enter into an Agreement
and Plan of Merger, dated as of the date hereof (the “Merger Agreement”), which
provides, among other things, for Merger Sub to commence a tender offer to
purchase any and all of the outstanding shares of Common Stock (the “Offer”) and
for the merger of Merger Sub with and into the Company (the “Merger”) as soon as
practicable following the consummation (as defined in Section 251(h) of the
DGCL) of the Offer, with the Company surviving the Merger; and

WHEREAS, as a condition to their willingness to enter into the Merger Agreement,
Parent and Merger Sub have required that Stockholder, and as an inducement and
in consideration therefor, Stockholder (in Stockholder’s capacity as a holder of
the Subject Shares) has agreed to, enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

ARTICLE I

AGREEMENT TO TENDER

1.1. Agreement to Tender. Unless this Agreement shall have terminated pursuant
to Section 5.2, Stockholder shall validly tender or cause to be tendered in the
Offer all of the Subject Shares pursuant to and in accordance with the terms of
the Offer as promptly as practicable after receipt by Stockholder of all
documents or instruments required to be delivered



--------------------------------------------------------------------------------

pursuant to the terms of the Offer. Stockholder agrees that, once the Subject
Shares are tendered, Stockholder will not withdraw any of the Subject Shares
from the Offer, unless and until (A) the Offer shall have been withdrawn or
terminated by Merger Sub in accordance with the terms of the Merger Agreement or
(B) this Agreement shall have terminated pursuant to Section 5.2, and in either
case Parent and Merger Sub shall cause any depositary acting on their behalf to
promptly return all tendered Subject Shares.

1.2. Non-Solicitation. Unless this Agreement shall have terminated pursuant to
Section 5.2, Stockholder shall not, and shall cause its controlled Affiliates
not to, take any action (or refrain from taking any action) that would be
inconsistent with Section 5.3 of the Merger Agreement. For the avoidance of
doubt, nothing in this Article I shall restrict Stockholder or any of its
Affiliates from engaging, in coordination with the Company Board, in discussions
or negotiations regarding a Takeover Proposal with any Person, or other
activities in connection therewith, solely to the extent to which the Company is
permitted to engage (and is engaging) in such discussions, negotiations or other
activities with such Person pursuant to Section 5.3 of the Merger Agreement.

ARTICLE II

VOTING AGREEMENT

2.1. Voting of Subject Shares. Unless this Agreement shall have terminated
pursuant to Section 5.2, at every meeting of the holders of Common Stock (the
“Company Stockholders”), however called, and at every adjournment or
postponement thereof, Stockholder shall, or shall cause the holder of record on
any applicable record date to, be present (in person or by proxy) and to vote
the Subject Shares (to the extent not purchased in the Offer) (a) in favor of
(i) adoption of the Merger Agreement, (ii) approval of any proposal to adjourn
or postpone the meeting to a later date, if there are not sufficient votes for
the adoption of the Merger Agreement on the date on which such meeting is held
or (iii) any other matter considered at any such meeting of the Company
Stockholders which the Company Board has (A) determined is necessary for the
consummation of the Merger, (B) disclosed such determination in the
Schedule 14D-9 or other written materials distributed to all Company
Stockholders and (C) recommended that the Company Stockholders adopt; and
(b) against (i) any amendment to the Company’s certificate of incorporation or
bylaws or any other proposal which would in any material respect impede,
interfere with or prevent the consummation of the Offer or the Merger, (ii) any
Takeover Proposal or (iii) any action, proposal, transaction or agreement that
would reasonably be expected to result in a breach of any covenant,
representation or warranty or any other obligation or agreement of Stockholder
under this Agreement.

2.2. No Inconsistent Arrangements. Except as provided hereunder or under the
Merger Agreement, unless this Agreement shall have terminated pursuant to
Section 5.2, Stockholder shall not, directly or indirectly, (a) create or permit
to exist any Lien on any of the Subject Shares, other than restrictions imposed
by applicable Law or pursuant to this Agreement or any risk of forfeiture with
respect to any shares of Common Stock granted to Stockholder under an employee
benefit plan of the Company, (b) transfer, sell, assign, gift, hedge, pledge or
otherwise dispose of (collectively, “Transfer”), or enter into any contract with
respect to any Transfer of the Subject Shares or any interest therein, (c) grant
or permit the grant of any proxy, power of

 

2



--------------------------------------------------------------------------------

attorney or other authorization in or with respect to the Subject Shares,
(d) deposit or permit the deposit of the Subject Shares into a voting trust or
enter into a tender, support, voting or similar agreement or arrangement with
respect to the Subject Shares or (e) tender the Subject Shares to any tender
offer other than the Offer or (f) otherwise take any action with respect to any
of the Subject Shares that would restrict, limit or interfere in any material
respect with the performance of any of Stockholder’s obligations under this
Agreement. Notwithstanding the foregoing, Stockholder may make Transfers of
Subject Shares (i) by will, (ii) by operation of Law, (iii) for estate planning
purposes, (iv) for charitable purposes or as charitable gifts or donations or
(v) to any of its Affiliates, in which case the Subject Shares shall continue to
be bound by this Agreement and provided that each transferee agrees in writing
to be bound by the terms and conditions of this Agreement.

2.3. No Exercise of Appraisal Rights. Stockholder hereby agrees not to exercise
any appraisal rights in respect of the Subject Shares that may arise with
respect to the Merger (under Section 262 of the DGCL or otherwise).

2.4. Documentation and Information. Until the Agreement shall have terminated in
accordance with Section 5.2, Stockholder shall permit and hereby authorizes
Parent to publish and disclose in all documents and schedules filed with the
SEC, and in any press release or other disclosure document in connection with
the Offer or the Merger and any transactions contemplated by the Merger
Agreement, a copy of this Agreement, Stockholder’s identity and ownership of the
Subject Shares and the nature of Stockholder’s commitments and obligations under
this Agreement.

2.5. Stop Transfer Order; Legends. Stockholder hereby agrees that it will not
request that the Company register the Transfer of any certificate or
uncertificated interest representing any of the Subject Shares, unless such
Transfer is made in compliance with this Agreement. In furtherance of this
Agreement, concurrently herewith, Stockholder shall, and hereby does, authorize
the Company or its counsel to notify the Company’s transfer agent that there is
a stop transfer order with respect to all of the Subject Shares (and that this
Agreement places limits on the voting and transfer of such shares). The parties
hereto agree that such stop transfer order shall be removed and shall be of no
further force and effect upon the termination of this Agreement pursuant to
Section 5.2.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

Stockholder represents and warrants to Parent and Merger Sub that:

3.1. Organization. If Stockholder is not an individual, Stockholder is duly
organized, validly existing and in good standing (with respect to jurisdictions
which recognize such concept) under the Laws of its respective jurisdiction of
organization.

3.2. Authorization. If Stockholder is not an individual, Stockholder has all
necessary corporate power and authority to execute and deliver this Agreement,
to perform its obligations hereunder and to consummate the transactions
contemplated hereby. If Stockholder is an individual, Stockholder has full legal
capacity, right and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby.

 

3



--------------------------------------------------------------------------------

3.3. Binding Agreement. This Agreement has been duly executed and delivered by
Stockholder, and assuming the due authorization, execution and delivery hereof
by Parent and Merger Sub, constitutes a legal, valid and binding agreement of
Stockholder, enforceable against Stockholder in accordance with its terms,
subject to any applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar Laws of general applicability affecting
creditors’ rights generally and general principles of equity, whether considered
in a proceeding at law or in equity (the “Enforceability Exceptions”).

3.4. Non-Contravention. The execution and delivery of this Agreement by
Stockholder, the performance by Stockholder of its obligations hereunder and the
consummation by Stockholder of the transactions contemplated hereby will not:
(a) assuming that all Governmental Authorizations described in the Merger
Agreement have been obtained or made prior to the Offer Acceptance Time or
Effective Time, as applicable, contravene or conflict with, or result in any
violation or breach of, any Law or Order applicable to Stockholder or any of the
Subject Shares; or (b) except as set forth in the Merger Agreement or for
compliance with the applicable requirements of the Securities Act and the rules
and regulations promulgated thereunder, require any authorization, consent,
Order, permit, approval or other authorization of, or filing with or
notification to any Governmental Authority or assuming that all Governmental
Authorizations described in the Merger Agreement have been obtained or made
prior to the Offer Acceptance Time or Effective Time, as applicable, result in
any violation or breach of, or constitute any default (with or without notice or
lapse of time, or both) under any Contract to which Stockholder is bound, or
result in the creation of any Lien on any of the Subject Shares, or give rise to
a right of termination, cancellation or acceleration of any obligation or a loss
of a benefit under, or require that any Consent be obtained with respect to or
adversely modify, any Contract to which Stockholder is bound; or (c) if
Stockholder is not an individual, violate any provision of Stockholder’s
organizational documents, except, in each case, for matters that, individually
or in the aggregate, would not reasonably be expected to prevent or materially
delay or materially impair the consummation by Stockholder of the transactions
contemplated by this Agreement.

3.5. Ownership of Subject Shares; Total Shares. Stockholder is the record or
beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of the
Subject Shares and has good title to the Subject Shares free and clear of any
Lien (including any restriction on the right to vote or otherwise transfer the
Subject Shares), except as (a) provided hereunder, (b) pursuant to any
applicable restrictions on transfer under the Securities Act and (c) subject to
any risk of forfeiture with respect to any shares of Common Stock granted to
Stockholder under an employee benefit plan of the Company. The Subject Shares
listed on Schedule A opposite Stockholder’s name constitute all of the shares of
Common Stock owned by Stockholder as of the date hereof (and, for the sake of
clarity, does not include unexercised Company Options or the Common Stock
underlying Company Options). Except pursuant to this Agreement, no Person has
any contractual or other right or obligation to purchase or otherwise acquire
any of the Subject Shares. If Stockholder is an individual and married (or the
equivalent thereof under applicable Law), Stockholder has delivered to Parent
and Merger Sub a Spousal Consent in the form attached hereto as Exhibit A, duly
executed by such Stockholder’s spouse.

 

4



--------------------------------------------------------------------------------

3.6. Voting Power. Stockholder has full voting power, with respect to the
Subject Shares, and full power of disposition, full power to issue instructions
with respect to the matters set forth herein and full power to agree to all of
the matters set forth in this Agreement, in each case with respect to all of the
Subject Shares. None of the Subject Shares are subject to any proxy, voting
trust or other agreement or arrangement with respect to the voting of the
Subject Shares, except to the extent consistent with this Agreement.

3.7. Reliance. Stockholder has had the opportunity to review the Merger
Agreement and this Agreement with counsel of Stockholder’s own choosing.
Stockholder understands and acknowledges that Parent and Merger Sub are entering
into the Merger Agreement in reliance upon Stockholder’s execution, delivery and
performance of this Agreement.

3.8. Absence of Litigation. With respect to Stockholder, as of the date hereof,
there are no Legal Actions pending or, to the knowledge of Stockholder,
threatened against Stockholder or any of the Subject Shares, as applicable, in
each case that would reasonably be expected to materially prevent, delay or
impair the ability of Stockholder to perform its obligations hereunder or to
consummate the transactions contemplated hereby. Stockholder is not subject to
any Order of, settlement agreement or other similar written agreement by any
Governmental Authority under which Stockholder has any outstanding legal
obligations that would reasonably be expected to materially prevent, delay or
impair the ability of Stockholder to perform its obligations hereunder or to
consummate the transactions contemplated hereby.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

Each of Parent and Merger Sub represents and warrants to Stockholder that:

4.1. Organization; Authorization. Each of Parent and Merger Sub is a corporation
duly incorporated, validly existing and in good standing under the Laws of the
State of Delaware. The consummation of the transactions contemplated hereby are
within Parent’s and Merger Sub’s respective corporate powers. Each of Parent and
Merger Sub has all necessary corporate power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby. This Agreement has been duly executed and
delivered by Parent and Merger Sub and, assuming due authorization, execution
and delivery hereof by Stockholder, constitutes a legal, valid and binding
agreement of each of Parent and Merger Sub, enforceable against each of them in
accordance with its terms, subject to the Enforceability Exceptions.

4.2. Non-Contravention. The execution and delivery of this Agreement by each of
Parent and Merger Sub, the performance by each of Parent and Merger Sub of its
obligations hereunder and the consummation by each of Parent and Merger Sub of
the transactions contemplated hereby will not: (a) assuming that all
Governmental Authorizations described in the Merger Agreement have been obtained
or made prior to the Offer Acceptance Time or Effective Time, as applicable,
contravene or conflict with, or result in any violation or breach of,

 

5



--------------------------------------------------------------------------------

any Law or Order applicable to Parent or Merger Sub or by which any assets or
properties of Parent or Merger Sub are bound; (b) except as set forth in the
Merger Agreement, require any authorization, consent, Order, permit, approval or
other authorization of, or filing with or notification to any Governmental
Authority or assuming that all Governmental Authorizations described in the
Merger Agreement have been obtained or made prior to the Offer Acceptance Time
or Effective Time, as applicable, result in any violation or breach of, or
constitute any default (with or without notice or lapse of time, or both) under
any Contract to which Parent or Merger Sub is bound, or result in the creation
of any Lien under any assets or properties of Parent or Merger Sub, or give rise
to a right of termination, cancellation or acceleration of any obligation or a
loss of a benefit under, or require that any Consent be obtained with respect to
or adversely modify, any Contract to which Parent or Merger Sub is bound, except
where such violation, breach, conflict, default, right of termination or
cancellation, acceleration, loss of benefit, or failure to obtain such Consent
would not, individually or in the aggregate, reasonably be expected to have a
Parent Material Adverse Effect; or (c) violate any provision of Parent’s or
Merger Sub’s respective organizational documents, except for matters that,
individually or in the aggregate, would not reasonably be expected to prevent or
materially delay or materially impair the consummation by Parent or Merger Sub
of the transactions contemplated by this Agreement.

ARTICLE V

MISCELLANEOUS

5.1. Notices. All notices, consents, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given (a) on the date of delivery if delivered personally or sent via electronic
mail, (b) on the first (1st) Business Day following the date of dispatch if sent
by a nationally recognized overnight courier (providing proof of delivery) or
(c) on the third (3rd) Business Day following the date of mailing if delivered
by registered or certified mail, return receipt requested, postage prepaid, in
each case to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice): (a) if to Parent or Merger
Sub, in accordance with the provisions of the Merger Agreement, and (b) if to
Stockholder, to Stockholder’s address, facsimile number or email address set
forth on a signature page hereto, or to such other address, facsimile number or
email address as Stockholder may hereafter specify in writing to Parent and
Merger Sub by like notice made pursuant to this Section 5.1.

5.2. Termination. This Agreement shall terminate automatically, without any
notice or other action by any Person, upon the earliest of (a) the mutual
written agreement of Parent and Stockholder, (b) the termination of the Merger
Agreement in accordance with its terms, (c) the Effective Time, (d) the date of
any amendment to the Offer or the Merger Agreement that results in a reduction
to the Offer Price or a change in the form of consideration payable to Company
Stockholders in the Offer and (e) the withdrawal or termination of the Offer by
Merger Sub or the expiration of the Offer without acceptance for payment of the
Subject Shares. Upon termination of this Agreement, no party shall have any
further obligations or liabilities under this Agreement; provided, however, that
(x) nothing set forth in this Section 5.2 shall relieve any party from liability
for any fraud or willful and material breach of this Agreement prior to
termination hereof, and (y) the provisions of this Article V (other than
Section 5.11) shall survive any termination of this Agreement. The
representations and warranties herein shall not survive the termination of this
Agreement.

 

6



--------------------------------------------------------------------------------

5.3. Amendments and Waivers. Any provision of this Agreement may be amended,
supplemented or waived if, and only if, such amendment, supplement or waiver is
in writing and signed, in the case of an amendment or supplement, by each party
to this Agreement, or in the case of a waiver, by the party against whom the
waiver is to be effective. Notwithstanding the foregoing, no failure or delay by
any party to this Agreement in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder.

5.4. Binding Effect; Benefit; Assignment. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their permitted
successors and assigns. No party to this Agreement may assign or delegate, by
operation of Law or otherwise, all or any portion of its rights or Liabilities
under this Agreement without the prior written consent of the other parties to
this Agreement, which any such party may withhold in its absolute discretion,
provided, however, that Parent and Merger Sub may transfer or assign their
rights and obligations under this Agreement, in whole or from time to time in
part, to one or more of its Affiliates at any time; provided, further, that such
transfer or assignment shall not relieve Parent or Merger Sub of any of its
respective obligations hereunder. Any purported assignment in violation of this
Section 5.4 shall be null and void.

5.5. Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement, and any
Legal Action or controversy arising out of or relating hereto, shall be governed
by, and construed in accordance with, the Laws of the State of Delaware, without
regard to choice or conflict of law principles thereof. Each of the parties to
this Agreement irrevocably and unconditionally submits to the personal
jurisdiction of the Court of Chancery of the State of Delaware (or, only if such
court declines to accept jurisdiction over a particular matter, then in the
United States District Court for the District of Delaware, or if jurisdiction is
not then available in the United States District Court for the District of
Delaware (but only in such event), then in any Delaware state court sitting in
New Castle County) and any appellate court from any of such courts (the “Chosen
Courts”), (ii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such Chosen Court,
(iii) agrees that any Legal Actions arising in connection with or relating to
this Agreement or the transactions contemplated hereby shall be brought, tried
and determined only in the Chosen Courts, (iv) waives any claim of improper
venue or any claim that the Chosen Courts are an inconvenient forum and
(v) agrees that it will not bring any Legal Action relating to this Agreement or
the transactions contemplated hereby in any court other than the Chosen Courts.
Each party to this Agreement hereby irrevocably and unconditionally waives, and
agrees not to assert, by way of motion or as a defense, counterclaim or
otherwise, in any Legal Action arising out of or relating to this Agreement or
the transactions contemplated hereby: (A) any claim that such party is not
personally subject to the jurisdiction of the Chosen Courts as described herein
for any reason; (B) that it or its property is exempt or immune from
jurisdiction of any such Chosen Court or from any legal process commenced in
such courts (whether through service of process, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment

 

7



--------------------------------------------------------------------------------

or otherwise); and (C) that (x) the Legal Action in any such court is brought in
an inconvenient forum, (y) the venue of such Legal Action is improper or
(z) this Agreement, or the subject matter hereof, may not be enforced in or by
such Chosen Courts. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER DOCUMENTS AND AGREEMENTS
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY OR THE LEGAL ACTIONS OF PARENT, MERGER SUB, STOCKHOLDER OR THE COMPANY
IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF OR
THEREOF. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED AND UNDERSTANDS THE IMPLICATIONS
OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY AND (D) SUCH PARTY
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.5.

5.6. Counterparts; Effectiveness. This Agreement may be executed in any number
of counterparts, as if the signatures to each counterpart were upon a single
instrument, and all such counterparts together shall be deemed an original of
this Agreement. Facsimile signatures or signatures received as a pdf attachment
to electronic mail shall be treated as original signatures for all purposes of
this Agreement. This Agreement shall become effective when, and only when, each
party hereto shall have received a counterpart signed by all of the other
parties hereto.

5.7. Entire Agreement. This Agreement (and any Schedules hereto) contains all of
the terms, conditions and representations and warranties agreed to by the
parties relating to the subject matter of this Agreement and supersede all prior
or contemporaneous agreements, negotiations, correspondence, communications,
undertakings, understandings, representations and warranties, both written and
oral, among the parties to this Agreement with respect to the subject matter of
this Agreement.

5.8. Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions of this Agreement. If any
provision of this Agreement, or the application of that provision to any Person
or any circumstance, is invalid or unenforceable, then (a) a suitable and
equitable provision shall be substituted for that provision in order to carry
out, so far as may be valid and enforceable, the intent and purpose of the
invalid or unenforceable provision and (b) the remainder of this Agreement and
the application of that provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of that provision, or the
application of that provision, in any other jurisdiction.

 

8



--------------------------------------------------------------------------------

5.9. Specific Performance. The parties to this Agreement agree that irreparable
damage would occur if any of the provisions of this Agreement were not performed
in accordance with their specific terms or were otherwise breached, and that
money damages or other legal remedies would not be an adequate remedy for any
such non-performance or breach. It is accordingly agreed that the parties to
this Agreement shall be entitled to an injunction or injunctions to prevent
breaches or threatened breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in the Chosen Courts, without proof
of damages or otherwise, this being in addition to any other remedy at law or in
equity (including monetary damages), and the parties to this Agreement hereby
waive any requirement for the posting of any bond or similar collateral in
connection therewith. Each party hereto agrees that it will not oppose the
granting of an injunction, specific performance and other equitable relief on
the basis that or otherwise assert that (i) the other party has an adequate
remedy at law or (ii) an award of specific performance is not an appropriate
remedy for any reason at law or equity.

5.10. No Presumption. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party hereto by virtue of the authorship
of any provision of this Agreement.

5.11. Further Assurances. Each of the parties hereto will execute and deliver,
or cause to be executed and delivered, all further documents and instruments and
use their respective reasonable best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary under applicable
Law to perform their respective obligations as expressly set forth under this
Agreement.

5.12. Interpretation. Each capitalized term that is used but not otherwise
defined herein shall have the meaning ascribed to such term in the Merger
Agreement. Unless the express context otherwise requires:

(a) the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement;

(b) terms defined in the singular shall have a comparable meaning when used in
the plural, and vice versa;

(c) references herein to a specific Section, Subsection, Recital or Schedule
shall refer, respectively, to Sections, Subsections, Recitals or Schedules of
this Agreement;

(d) wherever the word “include,” “includes” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation”;

(e) references herein to any gender shall include each other gender;

 

9



--------------------------------------------------------------------------------

(f) references herein to any Person shall include such Person’s heirs,
executors, personal representatives, administrators, successors and assigns;
provided, that nothing contained in this Section 5.12 is intended to authorize
any assignment or transfer not otherwise permitted by this Agreement;

(g) references herein to a Person in a particular capacity or capacities shall
exclude such Person in any other capacity;

(h) with respect to the determination of any period of time, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding”;

(i) the word “or” shall be disjunctive but not exclusive;

(j) references herein to any Law shall be deemed to refer to such Law as
amended, modified, codified, reenacted, supplemented or superseded in whole or
in part and in effect from time to time, and also to all rules and regulations
promulgated thereunder;

(k) references herein to any Contract mean such Contract as amended,
supplemented or modified (including any waiver thereto) in accordance with the
terms thereof;

(l) the headings contained in this Agreement are intended solely for convenience
and shall not affect the rights of the parties to this Agreement;

(m) with regard to all dates and time periods set forth or referred to in this
Agreement, time is of the essence;

(n) if the last day for the giving of any notice or the performance of any act
required or permitted under this Agreement is a day that is not a Business Day,
then the time for the giving of such notice or the performance of such action
shall be extended to the next succeeding Business Day; and

(o) references herein to “as of the date hereof,” “as of the date of this
Agreement” or words of similar import shall be deemed to mean “as of immediately
prior to the execution and delivery of this Agreement”.

5.13. Capacity as Stockholder. Stockholder signs this Agreement solely in
Stockholder’s capacity as a stockholder of the Company, and not in Stockholder’s
capacity as a director, officer or employee of the Company or any of its
Subsidiaries. Nothing herein shall in any way restrict a director or officer of
the Company (including, for the avoidance of doubt, any director nominated by
Stockholder) in the exercise of his or her fiduciary duties as a director or
officer of the Company or prevent or be construed to create any obligation on
the part of any director or officer of the Company (including, for the avoidance
of doubt, any director nominated by Stockholder) from taking any action in his
or her capacity as such director or officer of the Company.

 

10



--------------------------------------------------------------------------------

5.14. No Agreement Until Executed. Irrespective of negotiations among the
parties or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the Merger
Agreement is executed by all parties thereto and (b) this Agreement is executed
by all parties hereto.

5.15. Adjustments. In the event of any stock split, stock dividend, merger,
reorganization, recapitalization, reclassification, combination, exchange of
shares or the like of the capital stock of the Company affecting the Subject
Shares, the terms of this Agreement shall apply to the resulting securities.

(Signature Page Follows)

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

MITEL U.S. HOLDINGS, INC. By:       Name:   Title: SHELBY ACQUISITION
CORPORATION By:       Name:   Title:

[Signature Page to Tender Support Agreement]



--------------------------------------------------------------------------------

STOCKHOLDER By:          

Name:

  Address:                                           Facsimile No.     Email:  
 

[Signature Page to Tender Support Agreement]

 



--------------------------------------------------------------------------------

Schedule A

 

Name of Stockholder

   Number of Shares
of Common Stock

[Schedule A to Tender Support Agreement]



--------------------------------------------------------------------------------

Exhibit A

SPOUSAL CONSENT

The undersigned represents that the undersigned is the spouse of:

 

 

Name of Stockholder

and that the undersigned is familiar with the terms of the Tender Support
Agreement (the “Agreement”), entered into as of July 26, 2017, 2017, by and
among MITEL US HOLDINGS, INC., a Delaware corporation (“Parent”), SHELBY
ACQUISITION CORPORATION, a Delaware corporation and a wholly owned subsidiary of
Parent (“Merger Sub”), and the undersigned’s spouse. The undersigned hereby
agrees that the interest of the undersigned’s spouse in all property which is
the subject of the Agreement shall be irrevocably bound by the terms of the
Agreement and by any amendment, modification, waiver or termination signed by
the undersigned’s spouse. The undersigned further agrees that the undersigned’s
community property interest in all property which is the subject of the
Agreement shall be irrevocably bound by the terms of the Agreement, and that the
Agreement shall be binding on the executors, administrators, heirs and assigns
of the undersigned. The undersigned further authorizes the undersigned’s spouse
to amend, modify or terminate the Agreement, or waive any rights thereunder, and
that each such amendment, modification, waiver or termination signed by the
undersigned’s spouse shall be binding on the community property interest of
undersigned in all property which is the subject of the Agreement and on the
executors, administrators, heirs and assigns of the undersigned, each as fully
as if the undersigned had signed such amendment, modification, waiver or
termination.

 

Dated: __________________, 2017               Name:

[Exhibit A to Tender Support Agreement]